Lor
PER! Ministerio
de Agricultura y Riego

[CONTRATO DE ENTIDAD PRIVADA SUPERVISORA N* 001 - 2017 - MINAGRI

Conste por el presente documento, la contratación del servicio de SUPERVISIÓN DE LAS
OBRAS DEL PROYECTO DE INVERSIÓN PÚBLICA “MEJORAMIENTO DEL CANAL DE
RIEGO CHIHUIP BAJO SECTOR YUMPE, DISTRITO DE HUAYLLACAYÁN — BOLOGNESI -
ANCASH”, CÓDIGO SNIP 241542, que celebra de una parte el MINISTERIO DE
AGRICULTURA Y RIEGO, en adelante se denominará LA ENTIDAD PÚBLICA, con RUC N?
20131372931, con domicilio legal en la Av. Alameda del Corregidor N* 155, distrito de La Molina,
provincia y departamento de Lima, representada por el señor Alberto Victorino Joo Chang,
Director Ejecutivo del Programa de Desarrollo Productivo Agrario Rural - AGRO RURAL,
identificado con DNI N* 02607652, en uso de las facultades establecidas en la Resolución
Ministerial N* 0215-2017-MINAGRI, y de otra parte, el CONSORCIO TACABAMBA, con RUC
N? 10164210818, con domicilio legal en la Avenida Tumbes N* 375, Urbanización Quiñones,
distrito y provincia de Chiclayo, departamento de Lambayeque, representado por el señor
STR Héctor Enrique Yamaguchi Díaz, con DNI N* 16421081, a quien en adelante se denominará LA
( P 4 els PRIVADA SUPERVISORA, en los términos y condiciones siguientes:

"y CLÁUSULA PRIMERA: ANTECEDENTES

/ Con fecha, 05 de mayo de 2017, el Comité Especial adjudicó la Buena Pro del PROCESO DE
SELECCIÓN N% 002-2017-CEOXI-MINAGRI para la contratación del servicio de
SUPERVISIÓN DE LAS OBRAS DEL PROYECTO DE INVERSIÓN PÚBLICA DENOMINADO
“MEJORAMIENTO DEL CANAL DE RIEGO CHIHUIP BAJO SECTOR YUMPE, DISTRITO DE
HUAYLLACAYÁN - BOLOGNESI - ANCASH”, CÓDIGO SNIP 241542, al CONSORCIO
TACABAMBA, cuyos detalles e importe constan en los documentos integrantes del presente
Contrato.

CLÁUSULA SEGUNDA: OBJETO

El presente Contrato tiene por objeto la contratación del servicio de SUPERVISIÓN DE LAS
OBRAS DEL PROYECTO DE INVERSIÓN PÚBLICA “MEJORAMIENTO DEL CANAL DE
RIEGO CHIHUIP BAJO SECTOR YUMPE, DISTRITO DE HUAYLLACAYÁN — BOLOGNESI -
ANCASH”, CÓDIGO SNIP 241542, conforme a los Términos de Referencia.

CLÁUSULA TERCERA: MONTO TOTAL CONTRACTUAL
El monto total del presente Contrato asciende a la suma de NOVENTA Y SEIS MIL CIENTO
OCHO Y 69/100 SOLES (S/ 96 108,69).

Este monto comprende el costo del servicio, seguros e impuestos, así como todo aquello que
sea necesario para la correcta ejecución de la prestación materia del presente Contrato.
El Contrato se ejecutará a SUMA ALZADA.

CLÁUSULA CUARTA: DEL PAGO!

El costo de los servicios de supervisión será financiado por la Empresa Privada que celebra el
Convenio de Inversión con la Entidad Pública para la ejecución del Proyecto materia de
Supervisión, con cargo a que dichos gastos se reconozcan en el CIPGN (Certificado “Inversión
Bliblica Gobierno Nacional-Tesoro Público”).

5
$

l financiamiento de dichos costos, no implica una relación de subordinación de LA ENTIDAD
PRIVADA SUPERVISORA seleccionada a la Empresa Privada.

1 En cada caso concreto, dependiendo de la naturaleza del contrato, podrá adicionarse la información que resulte

pertinente, a efectos de generar el pago.

1

La Empresa Privada pagará las contraprestaciones pactadas a favor de LA ENTIDAD PRIVADA
SUPERVISORA en la forma y oportunidad (pago único o pagos parciales) estipuladas en el
Contrato, siempre que LA ENTIDAD PRIVADA SUPERVISORA los solicite presentando el
Informe Valorizado que justifique el pago y acredite la ejecución de la prestación de los servicios,
conforme a la Sección Específica de las Bases y LA ENTIDAD PÚBLICA otorgue la
conformidad respectiva, de conformidad con lo establecido por el artículo 23 del Reglamento de
la Ley N” 29230, Ley que impulsa la inversión pública regional y local con participación del sector
privado, y del artículo 17 de la Ley N” 30264, Ley que establece medidas para promover el
crecimiento económico, aprobado por el Decreto Supremo N” 036-2017-EF, en adelante el
REGLAMENTO.

Para tal efecto, el responsable de LA ENTIDAD PÚBLICA de otorgar la conformidad de la
prestación de los servicios, deberá hacerlo en un plazo que no excederá de los cinco (5) dias
calendario de haberse presentado el Informe Valorizado, siempre que se verifiquen las
condiciones estipuladas en el Contrato, a fin que la Empresa Privada cumpla con la obligación
de efectuar el pago dentro de los diez (10) días calendario siguientes, sin posibilidad de
cuestionamiento alguno.

CLÁUSULA QUINTA: DEL PLAZO DE LA EJECUCIÓN DE LA PRESTACIÓN '

El plazo de ejecución del presente Contrato es de DOSCIENTOS DIEZ (210) DIAS
CALENDARIO (180 días para la supervisión de la obra y 30 días para la recepción y revisión
de la liquidación final presentada por la Entidad Privada Supervisora), el mismo que se computa
desde la fecha de inicio de ejecución de la Obra, e iniciará a partir del día siguiente que la
Entidad Pública hace la entrega del terreno a la Empresa Privada, y se cumplan las condiciones
estipuladas previstas en literal a. del numeral 54.2 del artículo 54 del REGLAMENTO.

Los servicios de supervisión materia de este Contrato serán prestados hasta el plazo previsto
para su culminación, el cual debe ser, como mínimo, hasta que se concluya con el acto de
recepción total del proyecto de inversión pública.

CLÁUSULA SEXTA: PARTES INTEGRANTES DEL CONTRATO
El presente Contrato está conformado por las Bases Integradas, la Oferta Ganadora? y los
documentos derivados del proceso de selección que estipulen obligaciones para las partes.

CLÁUSULA SÉTIMA: GARANTÍAS
LA ENTIDAD PRIVADA SUPERVISORA entregó a la suscripción del Contrato la acreditación
REMYPE, en atención al numeral 106.1 del artículo 106 del REGLAMENTO.

CLÁUSULA OCTAVA: CONFORMIDAD DEL SERVICIO

La conformidad del servicio se regula conforme a los Términos fijados en el Capítulo 11! de las
Bases, y será otorgada por el PROGRAMA DE DESARROLLO PRODUCTIVO AGRARIO
RURAL — AGRO RURAL.

e existir observaciones, las mismas se consignarán en el acta respectiva, indicándose
mente el sentido de estas, dándose a LA ENTIDAD PRIVADA SUPERVISORA contratada
plazo prudencial para su subsanación, en función a la complejidad del servicio. Dicho plazo
$90 podrá ser menor de cinco (5) ni mayor de veinte (20) días calendario. Si pese al plazo
otorgado, LA ENTIDAD PRIVADA SUPERVISORA contratada no cumpliese a cabalidad con la

2 La Oferta Ganadora comprende a las propuestas técnica y económica del postor ganador de la Buena Pro.
£3z
GB PERÚ | Ministerio
de Agricultura y Riego

subsanación, LA ENTIDAD PÚBLICA podrá resolver el Contrato, sin perjuicio de aplicar las
penalidades que correspondan, desde el vencimiento del plazo para subsanar.

Este procedimiento no resulta aplicable cuando la consultoría de obra manifiestamente no
cumpla con las características y condiciones ofrecidas, en cuyo caso LA ENTIDAD PÚBLICA
no otorga la conformidad, debiendo considerarse como no ejecutada la prestación, aplicándose
las penalidades respectivas.

CLÁUSULA NOVENA: DECLARACIÓN JURADA DE LA ENTIDAD_ PRIVADA
SUPERVISORA

LA ENTIDAD PRIVADA SUPERVISORA declara bajo juramento que se compromete a cumplir
las obligaciones derivadas del presente Contrato y las establecidas en el Capítulo 11! del Título
IIl del REGLAMENTO, bajo apercibimiento de ley.

¿0 RUR», “CLÁUSULA DÉCIMA: RESPONSABILIDAD POR VICIOS OCULTOS
pa 1 La conformidad del servicio por parte de LA ENTIDAD PÚBLICA no enerva su derecho a
( A? E reclamar posteriormente por defectos o vicios ocultos.
É
$,
eos El plazo máximo de responsabilidad de LA ENTIDAD PRIVADA SUPERVISORA contratada es
ui” de siete años, contado(s) a partir de la conformidad otorgada por LA ENTIDAD PÚBLICA.

CLÁUSULA DÉCIMO PRIMERA: PENALIDADES

“<= Si LA ENTIDAD PRIVADA SUPERVISORA incurre en retraso injustificado en la ejecución de
y las prestaciones objeto del Contrato, LA ENTIDAD PÚBLICA le aplicará una penalidad por
ds cada día de atraso, hasta por un monto máximo equivalente al diez por ciento (10%) del monto
y del Contrato vigente.

Sl En todos los casos, la penalidad se aplicará automáticamente y se calculará de acuerdo a la

Ni siguiente fórmula:

N

+ A 0.10 x Monto

Penalidad Diaria = Fx Plazo en días

Donde:

F = 0.25 para plazos mayores a sesenta (60) días o;

F = 0.40 para plazos menores o iguales a sesenta (60) días.

Tanto el monto como el plazo se refieren, según corresponda, al contrato o item que debió
ejecutarse o, en caso que estos involucraran obligaciones de ejecución periódica, a la prestación
parcial que fuera materia de retraso.

$ "Se considera justificado el retraso, cuando LA ENTIDAD PRIVADA SUPERVISORA acredite,

3 modo objetivamente sustentado, que el mayor tiempo transcurrido no le resulta imputable.
Egla calificación del retraso como justificado no dá lugar al pago de gastos generales de ningún
tipo.
5% ¡

Adicionalmente a la penalidad por mora, se aplicará la siguiente penalidad:

S
ó
[S

er
PERÚ | Mini
gricultura y Riego

N SUPUESTOS DE APLICACIÓN DE PENALIDAD CS ¡PROCEDIMIENTO
pal
4 | Su personal no cuenta con uniformesy equipos de 0.5UIT Según Informe de la
protección completa. A Oficina de
Supervisión - DIAR
Su personal no se encuentra en campo y no ha ¡Según Informe de la
2 | justificado su ausencia ante la Entidad responsable 0.5 UIT ¡Oficina de
de la administración del Contrato en función al . Supervisión - DIAR
cronograma de participación.
No comunica a la Entidad, las acciones dispuestas pan pie pela
3| cuando el contratista incumple las medidas de 0.5 UIT puede
seguridad indicadas en el Expediente Técnico, ¡Supervisión - DIAR
No comunica a la Entidad en el día, sobre eventos posó ST qe
4| ocurridos en la obra (accidentes de trabajo, 0.5 UIT ICH de
manifestaciones, etc.). ¡Supervisión - DIAR
AS No se asegura que los materiales adquiridos y/o 0.5 UIT pegún pS o
2 5 | equipos instalados cumplan con las especificaciones % ¡Ana de
De técnicas del Expediente Técnico de la obra. ¡Supervisión - DIAR
S Ino se asegura que los equipos y/o instrumentos de pl Informe de la
6| medición se encuentren calibrados antes de s 0.5 UIT cina de
utilización en obras. ¡Supervisión - DIAR
Si =
No verifica la viabilidad del proyecto por las 0.5 UIT Según Informe de la
7 | variaciones del presupuesto de ejecución de obra , po icina de
producidos por adicionales. ¡Supervisión - DIAR
No cumple con presentar las valorizaciones de obra ¡Según Informe de la
8 y/o informes semanales y mensuales de 0.5 UIT [Oficina de
supervisión, acorde a los lineamientos o directivas d ¡Supervisión - DIAR
|_ | establecidas por la Entidad.
No cumple con presentar las valorizaciones, ¡Según Informe de la
9 | informes semanales, mensuales, debidamente 0.5 UIT [Oficina de
firmadas por el jefe de supervisión. ¡Supervisión - DIAR
T ¡Según Informe de la
No cumple con registrar en el Cuaderno de Obra el 0.5 UIT ficina de
incumplimiento contractual por parte del contratista, . upervisión - DIAR
=:
No cumple con advertir a la Entidad sobre los ¡Según Informe de la
incumplimientos contractuales en los que ha 0.5 UIT [Oficina de
incurrido el contratista. ¡Supervisión - DIAR

£Oz
OB PERÚ | Ministeri
de Agricul 0
egún Informe de la

112] Por brindar información falsa y/o inexacta. 0.5 UIT Prat DIAR

jegún Informe de la
13, Por no informar el estado situacional de las cartas ficina de
fianzas. 0.5 UIT upervisión - DIAR
'egún Informe de la
14 Por demora de entrega del informe final y Liquidación ficina de
Ídel Contrato de Obra. O.5UIT Supervisión - DIAR
No cumple con anotar en el Cuaderno de Obra la Según Informe de la
4 bsolución de consulta hecha por el contratista, ¡Oficina de
lentro del plazo establecido en el artículo 196 del OS5UIT Supervisión - DIAR
Reglamento de la Ley de Contrataciones del Estado.
No eleva las consultas a la Entidad, dentro del plazo pan MIT age
16]previsto en el artículo 196 del Reglamento de la Ley 0.5 UIT na ds
[de Contrataciones del Estado. pupervisión - DIAR
No anota en el Cuaderno de Obra la necesidad de pa Sea
a 17lelaborar un expediente adicional de obra, de ser el 22
> Let ud 05. UIT upervisión - DIAR
Ñ
Por demora en emitir informe de evaluación de [Según Informe de la
= 2 xpediente adicional de obra, en el plazo estipulado Pordía ficina de
Y n el artículo 207 del Reglamento de la Ley de upervisión - DIAR
NE ontrataciones del Estado.
Ñ Por no comunicar el reemplazo del Jefe de aca ars ela,
19Supervisión o cualquiera de su personal propuesto en Por día qna oe
u oferta técnica. upervisión - DIAR
Por valorizar obras adicionales sin haber obtenido la 'jegún Informe de la
pl2Probación de la ENTIDAD; por valorizar obras y/o ficina de
imetrados no ejecutados (sobre valorizaciones), sin OSUIT Supervisión - DIAR

erjuicio de las acciones legales que correspondan.

¡Por pagos en exceso, valorizaciones adelantadas u

tros actos que ocasionen pagos indebidos o no ¡Según Informe de la

21lencuadrados en las disposiciones vigentes, sin osuir  [fcina de

perjuicio de las acciones legales que pudieran Supervisión - DIAR
rresponder.

Ante la evidencia objetiva que no se adoptaron

oportunamente las acciones necesarias para un
orrecto trabajo que permita controlar la señalización ¡Según Informe de la

(diurna y nocturna), durante la ejecución de obra y/o Oficina de

por no haber adoptado las acciones necesarias para 0.5 UIT ¡Supervisión - DIAR

que el Contratista ejecute la señalización que la obra
requiere con el fin de evitar accidentes y brindar la
¡seguridad suficiente al usuario.

Los

ES PER
ultura y

un pago indebido o se generara alguna obligación 5
:omo gastos generales, intereses u otros a favor del Según Informe de la
ontratista en perjuicio del Estado, el Supervisor 0.5 UIT Oficina de
isumirá el cien por ciento (100%) de dichos costos, Supervisión - DIR
n perjuicio de las acciones legales que

rrespondan.

í como consecuencia de alguna demora, deficiencia
omisión en la prestación del servicio, se produjera
2:
]

Estas penalidades se deducen de los pagos a cuenta o del pago final, según corresponda; o si
fuera necesario, se descuenta del monto resultante de la ejecución de la Garantía de Fiel
Cumplimiento.

o Estos dos tipos de penalidades pueden alcanzar cada una un monto máximo equivalente al diez
¿ ¿SR por ciento (10%) del monto del Contrato vigente o, de ser el caso, del ítem que debió ejecutarse.

v
sal
( AN *B” E | Cuando se llegue a cubrir el monto máximo de la penalidad por mora o el monto máximo para

z otras penalidades, de ser el caso, LA ENTIDAD PÚBLICA puede resolver el Contrato por
Ni incumplimiento.
eto SA

CLÁUSULA DÉCIMO SEGUNDA: RESOLUCIÓN DEL CONTRATO
Cualesquiera de las partes podrá resolver el Contrato, siguiendo los procedimientos
establecidos en la Ley N” 29230 y su REGLAMENTO.

> CLÁUSULA DÉCIMO TERCERA: RESPONSABILIDAD DE LAS PARTES
N Cuando una de las partes no ejecute injustificadamente las obligaciones asumidas, debe
O resarcir a la otra parte por los daños y perjuicios ocasionados, a través de la indemnización
correspondiente. Ello no impide la ejecución de acciones administrativas, penales y pecuniarias
e a que dicho incumplimiento diere lugar, en el caso que estas correspondan.
)

Lo señalado precedentemente no exime a ninguna de las partes del cumplimiento de las demás
Y obligaciones previstas en el presente Contrato.

Además, LA ENTIDAD PRIVADA SUPERVISORA y LA ENTIDAD PÚBLICA se obligan a
otorgar la conformidad de calidad y la conformidad de recepción, respectivamente, respecto del
proyecto y de sus avances, conforme a los documentos estandarizados aprobados por el
Ministerio de Economía y Finanzas.

CLÁUSULA DÉCIMO CUARTA: MARCO LEGAL DEL CONTRATO

Sólo en lo no previsto en este Contrato, en la Ley N*29230 y su REGLAMENTO, en las

directivas que emita el Ministerio de Economía y Finanzas - MEF y demás normativa especial

, que resulte aplicable, serán de aplicación supletoria las disposiciones de la Ley de
¿ENT Contrataciones del Estado y su Reglamento, disposiciones sustitutorias, y demás normas de

[e vis? “Aerecho privado.

3

a

Se establecerá la información que resulte necesaría para resolver las controversias que se susciten durante la ejecución
contractual. Por ejemplo, para la suscripción del contrato y, según el acuerdo de las partes podrá establecerse que el
arbitraje será institucional o ante el Sistema Nacional de Arbitraje del OSCE (SNA-OSCE), debiendo indicarse el nombre
del centro de arbitraje pactado y si se opta por un arbitraje ad-hoc, deberá indicarse si la controversia se someterá ante
un tribunal arbitral o ante un árbitro único.
Los 5
NE) PERÚ

inexistencia, ineficacia, nulidad o invalidez del Contrato, podrán ser resueltas, en lo posible, por
trato directo, conforme a las reglas de la buena fe y común intención de las partes.

y Riego.

En caso no prospere el trato directo cualesquiera de las partes tiene el derecho a iniciar un
arbitraje de derecho en una institución arbitral, aplicando su respectivo Reglamento Arbitral
Institucional, a cuyas normas ambas partes se someten incondicionalmente, a fin de resolver
las controversias que se presenten durante la etapa de ejecución del Contrato, dentro del plazo
de caducidad previsto por Ley.

Facultativamente, cualesquiera de las partes podrá someter a conciliación la referida
controversia, sin perjuicio de recurrir al arbitraje, en caso no se llegue a un acuerdo entre ambas.
La conciliación debe realizarse en un centro de conciliación público o acreditado por el Ministerio
de Justicia y Derechos Humanos.

El laudo arbitral expedido es definitivo e inapelable, tiene el valor de cosa juzgada y se ejecuta
como una sentencia.

CLÁUSULA DÉCIMO SEXTA: FACULTAD DE ELEVAR A ESCRITURA PÚBLICA
Cualesquiera de las partes podrá elevar el presente Contrato a Escritura Pública, asumiendo
corriendo con todos los gastos que demande esta formalidad.

CLÁUSULA DÉCIMO SÉTIMA: DOMICILIO PARA EFECTOS DE LA EJECUCIÓN
CONTRACTUAL

Las partes declaran el siguiente domicilio para efecto de las notificaciones que se realicen
durante la ejecución del presente Contrato:

DOMICILIO DE LA ENTIDAD PÚBLICA: Av. Alameda del Corregidor N* 155, distrito de La
Molina, provincia y departamento de Lima.

DOMICILIO DE LA ENTIDAD PRIVADA SUPERVISORA: Avenida Tumbes N* 375 -
Urbanización Quiñones, distrito y provincia de Chiclayo, departamento de Lambayeque,
y domicilio de enlace en la ciudad de Lima: Calle Enrique Palacios N? 470, Dpto. 506, distrito
de Miraflores, provincia y departamento de Lima.

Wa variación del domicilio aquí declarado de alguna de las partes debe ser comunicada a la otra
arte, formalmente y por escrito, con una anticipación no menor de quince (15) días calendario.

9
pes

De acuerdo con las Bases, las propuestas técnica y económica y las disposiciones del presente
Contrato, las partes lo firman por duplicado, en señal de conformidad, en la ciudad de Lima, a

los 22 días del mes de Junio del año 2017.
DEE
£ LESARROLLO PRODUCT) Y
AGRARIO RURAL - AGRO RURAL A,
, AP,

At iiniz
a q >
A A REPRESENTANTE LEGAL

LA ENTIDAD PÚBLICA LA ENTIDAD PRIVADA
SUPERVISORA

